 1   K. David Crockett, Esq. SBN: 155455      Christopher W. Arledge (Bar No. 200767)
     davycrockett@crockett-crockett.com        carledge@onellp.com
 2   CROCKETT & CROCKETT, PC                  ONE LLP
     6B Liberty, Suite 145                    4000 MacArthur Boulevard
 3   Aliso Viejo, CA 92656                    East Tower, Suite 500
     Phone: 949 588 6171                      Newport Beach, CA 92660
 4   Fax: 949 588 6172                        Telephone: (949) 502-2870
                                              Facsimile: (949) 258-5081
 5   David M. Stein, Esq., Cal. Bar No.
     198256                                   Stephen G. Larson (SBN 145225)
 6    dstein@ggtriallaw.com                    slarson@larsonobrienlaw.com
     GREENBERG GROSS LLP                      Jerry Behnke (SBN 180642)
     650 Town Center Drive, Suite 1700         jbehnke@larsonobrienlaw.com
 7   Costa Mesa, California 92626             Dana M. Howard (SBN 280798)
     Phone: (949) 383-2800                     dhoward@larsonobrienlaw.com
 8   Fax: (949) 383-2801                      LARSON O’BRIEN LLP
                                              555 South Flower Street, Suite 4400
 9   Attorneys for Defendants                 Los Angeles, CA 90071
     READY PAC FOODS, INC.; and               Telephone: (213) 436-4888
10   READY PAC PRODUCE, INC.                  Facsimile: (213) 623-2000
11                                            Attorneys for Plaintiff
                                              FIVE STAR GOURMET FOODS, INC.
12
13                       UNITED STATES DISTRICT COURT
14         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15 FIVE STAR GOURMET FOODS,                     Case No. 5:18-cv-2436 DDP KK
   INC., a California corporation,
16                                              STIPULATED PROTECTIVE
                Plaintiff,                      ORDER
17
         v.                                     FRCP 26(c)
18
   READY PAC FOODS, INC., a                     The Hon. Dean D. Pregerson
19 Delaware corporation, READY PAC
   PRODUCE, INC., a California
20 corporation, and DOES 1-10, inclusive,
21               Defendants.
22
23                                 1. INTRODUCTION
24               A. Purposes and Limitations
25        Discovery in this action is likely to involve production of confidential,
26 proprietary, or private information for which special protection from public disclosure
27 and from use for any purpose other than prosecuting this litigation may be warranted.
28 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                  Case No. 5:18-cv-2436 DDP KK
                                STIPULATED PROTECTIVE ORDER
 1 following Stipulated Protective Order. The parties acknowledge that this Order does
 2 not confer blanket protections on all disclosures or responses to discovery and that
 3 the protection it affords from public disclosure and use extends only to the limited
 4 information or items that are entitled to confidential treatment under the applicable
 5 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 6 that this Stipulated Protective Order does not entitle them to file confidential
 7 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 8 followed and the standards that will be applied when a party seeks permission from
 9 the court to file material under seal.
10               B. Good Cause Statement
11         This action is likely to involve trade secrets, customer and pricing lists and
12 other valuable research, development, commercial, financial, technical and/or
13 proprietary information for which special protection from public disclosure and from
14 use for any purpose other than prosecution of this action is warranted.               Such
15 confidential and proprietary materials and information consist of, among other things,
16 confidential business or financial information, information regarding confidential
17 business practices, or other confidential research, development, or commercial
18 information (including information implicating privacy rights of third parties),
19 information otherwise generally unavailable to the public, or which may be privileged
20 or otherwise protected from disclosure under state or federal statutes, court rules, case
21 decisions, or common law. Accordingly, to expedite the flow of information, to
22 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
23 to adequately protect information the parties are entitled to keep confidential, to
24 ensure that the parties are permitted reasonable necessary uses of such material in
25 preparation for and in the conduct of trial, to address their handling at the end of the
26 litigation, and serve the ends of justice, a protective order for such information is
27 justified in this matter. It is the intent of the parties that information will not be
28 designated as confidential for tactical reasons and that nothing be so designated

                                              -2-                  Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1 without a good faith belief that it has been maintained in a confidential, non-public
 2 manner, and there is good cause why it should not be part of the public record of this
 3 case.
 4                                    2. DEFINITIONS
 5         2.1   Action: Five Star Gourmet Foods, Inc. v. Ready Pac Foods, Inc., et al.,
 6 5:18-CV-2436 DDP-KK.
 7         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 8 of information or items under this Order.
 9         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
10 how it is generated, stored or maintained) or tangible things that qualify for protection
11 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
12 Cause Statement.
13         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
14 support staff).
15         2.5   Designating Party: a Party or Non-Party that designates information or
16 items that it produces in disclosures or in responses to discovery as
17 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
18 ONLY
19         2.6   Disclosure or Discovery Material: all items or information, regardless of
20 the medium or manner in which it is generated, stored, or maintained (including,
21 among other things, testimony, transcripts, and tangible things), that are produced or
22 generated in disclosures or responses to discovery in this matter.
23         2.7   Expert: a person with specialized knowledge or experience in a matter
24 pertinent to the litigation who has been retained by a Party or its counsel to serve as
25 an expert witness or as a consultant in this Action.
26         2.8   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
27 Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
28

                                               -3-                 Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1 the disclosure of which to another Party or Non-Party would create a substantial risk
 2 of serious harm that could not be avoided by less restrictive means.
 3        2.9    House Counsel: attorneys who are employees of a party to this Action.
 4 House Counsel does not include Outside Counsel of Record or any other outside
 5 counsel.
 6        2.10 Non-Party: any natural person, partnership, corporation, association, or
 7 other legal entity not named as a Party to this action.
 8        2.11 Outside Counsel of Record: attorneys who are not employees of a party
 9 to this Action but are retained to represent or advise a party to this Action and have
10 appeared in this Action on behalf of that party or are affiliated with a law firm which
11 has appeared on behalf of that party, and includes support staff.
12        2.12 Party: any party to this Action, including all of its officers, directors,
13 employees, consultants, retained experts, and Outside Counsel of Record (and their
14 support staffs).
15        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
16 Discovery Material in this Action.
17        2.14 Professional Vendors: persons or entities that provide litigation support
18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
19 demonstrations, and organizing, storing, or retrieving data in any form or medium)
20 and their employees and subcontractors.
21        2.15 Protected Material: any Disclosure or Discovery Material that is
22 designated as “CONFIDENTIAL.”
23        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
24 from a Producing Party.
25                                        3. SCOPE
26        The protections conferred by this Stipulation and Order cover not only
27 Protected Material (as defined above), but also (1) any information copied or extracted
28 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                              -4-                 Case No. 5:18-cv-2436 DDP KK
                                STIPULATED PROTECTIVE ORDER
 1 Protected Material; and (3) any testimony, conversations, or presentations by Parties
 2 or their Counsel that might reveal Protected Material.
 3        Any use of Protected Material at trial shall be governed by the orders of the
 4 trial judge. This Order does not govern the use of Protected Material at trial.
 5                                     4. DURATION
 6        Even after final disposition of this litigation, the confidentiality obligations
 7 imposed by this Order shall remain in effect until a Designating Party agrees
 8 otherwise in writing or a court order otherwise directs. Final disposition shall be
 9 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
10 or without prejudice; and (2) final judgment herein after the completion and
11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12 including the time limits for filing any motions or applications for extension of time
13 pursuant to applicable law.
14                   5. DESIGNATING PROTECTED MATERIAL
15        5.1 Exercise of Restraint and Care in Designating Material for Protection.
16 Each Party or Non-Party that designates information or items for protection under this
17 Order must take care to limit any such designation to specific material that qualifies
18 under the appropriate standards. The Designating Party must designate for protection
19 only those parts of material, documents, items, or oral or written communications that
20 qualify so that other portions of the material, documents,
21 items, or communications for which protection is not warranted are not swept
22 unjustifiably within the ambit of this Order.
23        Mass, indiscriminate, or routinized designations are prohibited. Designations
24 that are shown to be clearly unjustified or that have been made for an improper
25 purpose (e.g., to unnecessarily encumber the case development process or to impose
26 unnecessary expenses and burdens on other parties) may expose the Designating Party
27 to sanctions.
28

                                              -5-                 Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1        If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4        5.2 Manner and Timing of Designations. Except as otherwise provided in this
 5 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 6 or ordered, Disclosure or Discovery Material that qualifies for protection under this
 7 Order must be clearly so designated before the material is disclosed or produced.
 8        Designation in conformity with this Order requires:
 9               (a) for information in documentary form (e.g., paper or electronic
10 documents, but excluding transcripts of depositions or other pretrial or trial
11 proceedings), that the Producing Party affix at a minimum, the legend
12 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (hereinafter collectively
13 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
14 portion or portions of the material on a page qualifies for protection, the Producing
15 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
16 markings in the margins).       The DESIGNATING PARTY              must stamping the
17 CONFIDENTIAL legend on each page of any multi-page document.
18        A Party or Non-Party that makes original documents available for inspection
19 need not designate them for protection until after the inspecting Party has indicated
20 which documents it would like copied and produced. During the inspection and
21 before the designation, all of the material made available for inspection shall be
22 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
23 it wants copied and produced, the Producing Party must determine which documents,
24 or portions thereof, qualify for protection under this Order. Then, before producing
25 the specified documents, the Producing Party must affix the CONFIDENTIAL legend
26 to each page that contains Protected Material. If only a portion or portions of the
27 material on a page qualifies for protection, the Producing Party also must clearly
28

                                             -6-                  Case No. 5:18-cv-2436 DDP KK
                                STIPULATED PROTECTIVE ORDER
 1 identify the protected portion(s) (e.g., by making appropriate markings in the
 2 margins).
 3                 (b) Testimony taken at a deposition, conference, hearing or trial may be
 4 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by making a
 5 statement to that effect on the record at the deposition or other proceeding.
 6 Arrangements shall be made with the court reporter taking and transcribing such
 7 proceeding to separately bind such portions of the transcript containing information
 8 designated as confidential, and to label such portions appropriately.
 9                 (c) for information produced in some form other than documentary and
10 for any other tangible items, that the Producing Party affix in a prominent place on
11 the exterior of the container or containers in which the information is stored the legend
12 “CONFIDENTIAL.” If only a portion or portions of the information warrants
13 protection, the Producing Party, to the extent practicable, shall identify the protected
14 portion(s).
15          5.3    Attorneys’ Eyes Only Designation. The parties may further designate
16 certain discovery material or testimony of a highly confidential and/or proprietary
17 nature     as   “CONFIDENTIAL—ATTORNEYS’                EYES      ONLY”       (hereinafter
18 “Attorneys’ Eyes Only Material”), in the manner described above. Material may be
19 designated as Attorneys’ Eyes Only Material if the material pertains to particularly
20 sensitive information, such as trade secrets, manufacturing processes, financial
21 information, or future product development of the Designating Party. Attorneys’
22 Eyes Only Material, and the information contained therein, shall be disclosed only as
23 specified in paragraph 7.3 below unless otherwise agreed or ordered. If disclosure of
24 Attorneys’ Eyes Only Material is made pursuant to this paragraph, all other provisions
25 in this order with respect to confidentiality – including the manner of designating such
26 material – shall also apply.
27          5.4    Inadvertent Failures to Designate. If timely corrected, an inadvertent
28 failure to designate qualified information or items does not, standing alone, waive the

                                               -7-                 Case No. 5:18-cv-2436 DDP KK
                                  STIPULATED PROTECTIVE ORDER
 1 Designating Party’s right to secure protection under this Order for such material.
 2 Upon timely correction of a designation, the Receiving Party must make reasonable
 3 efforts to assure that the material is treated in accordance with the provisions of this
 4 Order.
 5            6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         6.1    Timing of Challenges.     Any Party or Non-Party may challenge a
 7 designation of confidentiality at any time that is consistent with the Court’s
 8 Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10 resolution process under Local Rule 37.1 et seq.
11         6.3    The burden of persuasion in any such challenge proceeding shall be on
12 the Designating Party. Frivolous challenges, and those made for an improper purpose
13 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
14 expose the Challenging Party to sanctions. Unless the Designating Party has waived
15 or withdrawn the confidentiality designation, all parties shall continue to afford the
16 material in question the level of protection to which it is entitled under the Producing
17 Party’s designation until the Court rules on the challenge.
18               7. ACCESS TO AND USE OF PROTECTED MATERIAL
19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
20 disclosed or produced by another Party or by a Non-Party in connection with this
21 Action only for prosecuting, defending, or attempting to settle this Action. Such
22 Protected Material may be disclosed only to the categories of persons and under the
23 conditions described in this Order. When the Action has been terminated, a Receiving
24 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26 location and in a secure manner that ensures that access is limited to the persons
27 authorized under this Order.
28

                                              -8-                 Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1         7.2   Disclosure of “CONFIDENTIAL” Information or Items.                      Unless
 2 otherwise ordered by the court or permitted in writing by the Designating Party, a
 3 Receiving     Party    may     disclose    any       information   or    item     designated
 4 “CONFIDENTIAL” only to:
 5               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6 well as employees of said Outside Counsel of Record to whom it is reasonably
 7 necessary to disclose the information for this Action;
 8               (b) the officers, directors, and employees (including House Counsel) of
 9 the Receiving Party to whom disclosure is reasonably necessary for this Action;
10               (c) Experts (as defined in this Order) of the Receiving Party to whom
11 disclosure is reasonably necessary for this Action and who have signed the
12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13               (d) the court and its personnel;
14               (e) court reporters and their staff;
15               (f) professional jury or trial consultants, mock jurors, and Professional
16 Vendors to whom disclosure is reasonably necessary for this Action and who have
17 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18               (g) the author or recipient of a document containing the information or a
19 custodian or other person who otherwise possessed or knew the information;
20               (h) during their depositions, witnesses, and attorneys for witnesses, in
21 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
22 party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
23 will not be permitted to keep any confidential information unless they sign the
24 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25 agreed by the Designating Party or ordered by the court. Pages of transcribed
26 deposition testimony or exhibits to depositions that reveal Protected Material may be
27 separately bound by the court reporter and may not be disclosed to anyone except as
28 permitted under this Stipulated Protective Order; and

                                               -9-                    Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1               (i) any mediator or settlement officer, and their supporting personnel,
 2 mutually agreed upon by any of the parties engaged in settlement discussions.
 3        7.3 Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 4 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 5 writing by the Designating Party, a Receiving Party may disclose any information or
 6 item designated “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” only
 7 to:
 8               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 9 well as employees of said Outside Counsel of Record to whom it is reasonably
10 necessary to disclose the information for this Action;
11               (b) Experts (as defined in this Order) of the Receiving Party to whom
12 disclosure is reasonably necessary for this Action and who have signed the
13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14               (c) the court and its personnel;
15               (d) private court reporters and their staff;
16               (e) professional jury or trial consultants, mock jurors, and Professional
17 Vendors to whom disclosure is reasonably necessary for this Action and who have
18 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (f) the author or recipient of a document containing the information or a
20 custodian or other person who otherwise possessed or knew the information; and
21               (g) any mediator or settlement officer, and their supporting personnel,
22 mutually agreed upon by any of the parties engaged in settlement discussions.
23   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24                               IN OTHER LITIGATION
25        If a Party is served with a subpoena or a court order issued in other litigation
26 that compels disclosure of any information or items designated in this Action as
27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
28 ONLY” that Party must:

                                              -10-                Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1               (a) promptly notify in writing the Designating Party. Such notification
 2 shall include a copy of the subpoena or court order;
 3               (b) promptly notify in writing the party who caused the subpoena or order
 4 to issue in the other litigation that some or all of the material covered by the subpoena
 5 or order is subject to this Protective Order. Such notification shall include a copy of
 6 this Stipulated Protective Order; and
 7               (c) cooperate with respect to all reasonable procedures sought to be
 8 pursued by the Designating Party whose Protected Material may be affected.
 9        If the Designating Party timely seeks a protective order, the Party served with
10 the subpoena or court order shall not produce any information designated in this action
11 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
12 ONLY” before a determination by the court from which the subpoena or order issued,
13 unless the Party has obtained the Designating Party’s permission. The Designating
14 Party shall bear the burden and expense of seeking protection in that court of its
15 confidential material and nothing in these provisions should be construed as
16 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
17 directive from another court.
18        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19                         PRODUCED IN THIS LITIGATION
20               (a) The terms of this Order are applicable to information produced by a
21 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
22 CONFIDENTIAL -- ATTORNEYS’ EYES ONLY. Such information produced by
23 Non-Parties in connection with this litigation is protected by the remedies and relief
24 provided by this Order.       Nothing in these provisions should be construed as
25 prohibiting a Non-Party from seeking additional protections.
26               (b) In the event that a Party is required, by a valid discovery request, to
27 produce a Non-Party’s confidential information in its possession, and the Party is
28

                                             -11-                  Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1 subject to an agreement with the Non-Party not to produce the Non-Party’s
 2 confidential information, then the Party shall:
 3                      (1) promptly notify in writing the Requesting Party and the Non-
 4 Party that some or all of the information requested is subject to a confidentiality
 5 agreement with a Non-Party;
 6                      (2) promptly provide the Non-Party with a copy of the Stipulated
 7 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8 specific description of the information requested; and
 9                      (3) make the information requested available for inspection by the
10 Non-Party, if requested.
11               (c) If the Non-Party fails to seek a protective order from this court within
12 14 days of receiving the notice and accompanying information, the Receiving Party
13 may produce the Non-Party’s confidential information responsive to the discovery
14 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
15 not produce any information in its possession or control that is subject to the
16 confidentiality agreement with the Non-Party before a determination by the court.
17 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
18 of seeking protection in this court of its Protected Material.
19       10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21 Protected Material to any person or in any circumstance not authorized under this
22 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
24 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
25 persons to whom unauthorized disclosures were made of all the terms of this Order,
26 and (d) request such person or persons to execute the “Acknowledgment and
27 Agreement to Be Bound” that is attached hereto as Exhibit A.
28

                                              -12-                  Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2                               PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4 inadvertently produced material is subject to a claim of privilege or other protection,
 5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 7 may be established in an e-discovery order that provides for production without prior
 8 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 9 parties reach an agreement on the effect of disclosure of a communication or
10 information covered by the attorney-client privilege or work product protection, the
11 parties may incorporate their agreement in the stipulated protective order submitted
12 to the court.
13                                 12. MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15 person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17 Protective Order no Party waives any right it otherwise would have to object to
18 disclosing or producing any information or item on any ground not addressed in this
19 Stipulated Protective Order. Similarly, no Party waives any right to object on any
20 ground to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
23 only be filed under seal pursuant to a court order authorizing the sealing of the specific
24 Protected Material at issue. If a Party's request to file Protected Material under seal
25 is denied by the court, then the Receiving Party may file the information in the public
26 record unless otherwise instructed by the court.
27 ///
28 ///

                                              -13-                  Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1                              13. FINAL DISPOSITION
 2        After the final disposition of this Action, as defined in paragraph 4, within 60
 3 days of a written request by the Designating Party, each Receiving Party must return
 4 all Protected Material to the Producing Party or destroy such material. As used in this
 5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6 summaries, and any other format reproducing or capturing any of the Protected
 7 Material. Whether the Protected Material is returned or destroyed, the Receiving
 8 Party must submit a written certification to the Producing Party (and, if not the same
 9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10 (by category, where appropriate) all the Protected Material that was returned or
11 destroyed and (2) affirms that the Receiving Party has not retained any copies,
12 abstracts, compilations, summaries or any other format reproducing or capturing any
13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16 reports, attorney work product, and consultant and expert work product, even if such
17 materials contain Protected Material. Any such archival copies that contain or
18 constitute Protected Material remain subject to this Protective Order as set forth in
19 Section 4 (DURATION).
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27
28

                                             -14-                 Case No. 5:18-cv-2436 DDP KK
                                STIPULATED PROTECTIVE ORDER
 1 14.     Any violation of this Order may be punished by any and all appropriate
 2 measures including, without limitation, contempt proceedings and/or monetary
 3 sanctions.
 4 Date: October 2, 2019                   /s/
                                           K. David Crockett, Esq.
 5                                         Crockett & Crockett, PC
                                           Attorney for Defendants
 6                                         READY PAC FOODS, INC. and
                                           READY PAC PRODUCE, INC.
 7
     Date: October 2, 2019                 /s/
 8                                         David M. Stein, Esq.
                                           Greenberg Gross LLP
 9                                         Attorney for Defendants
                                           READY PAC FOODS, INC. and
10                                         READY PAC PRODUCE, INC.
11 Date: October 2, 2019
                                           Stephen G. Larson
12                                         Jerry Behnke
                                           Dana M. Howard
13                                         LARSON O’BRIEN LLP
                                           Attorneys for Plaintiff
14                                         FIVE STAR GOURMET FOODS, INC.
15
16                                         ORDER
17         IT IS SO ORDERED.
18 Date: October 03, 2019
19                                         The Honorable Kenly Kiya Kato
                                           United States Magistrate Judge
20
21 The filer attests that all other signatories listed, and on whose behalf the filing is
   submitted, concur in the filing’s content and have authorized the filing. Local Rule
22 5-4.3.4.(a)(2)(i).
23
24
25
26
27
28

                                             -15-                 Case No. 5:18-cv-2436 DDP KK
                                STIPULATED PROTECTIVE ORDER
 1                                         Exhibit A
 2                         UNITED STATES DISTRICT COURT
 3                        CENTRAL DISTRICT OF CALIFORNIA
 4
 5    Five Star Gourmet Foods, Inc.              Case No.: 5:18-CV-2436 DDP-KK
      a California Corporation,
 6                                               Non-Disclosure Acknowledgement
                   Plaintiff,                    Pursuant to Stipulated Protective
 7          vs.                                  Order
 8    Ready Pac Foods, Inc., a Delaware          FRCP 26(c)
      Corporation, and Ready Pac Produce,
 9    Inc., a California Corporation
      and
10
      Does 1-10, inclusive,
11
                   Defendants
12
13          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
14
15 I, _____________________________ [print or type full name], of
16 _________________ [print or type full address], declare under penalty of perjury
17 that I have read in its entirety and understand the Protective Order that was issued
18 by the United States District Court for the Central District of California on
19 _________________________ in the case of Five Star Gourmet Foods, Inc. v.
20 Ready Pac Foods, Inc., Case No. 5:18-CV-2436-DDP-KK. I agree to comply with
21 and to be bound by all the terms of this Protective Order and I understand and
22 acknowledge that failure to so comply could expose me to sanctions and punishment
23 in the nature of contempt. I solemnly promise that I will not disclose in any manner
24 any information or item that is subject to this Protective Order to any person or
25 entity except in strict compliance with the provisions of this Order.
26 I further agree to submit to the jurisdiction of the United States District Court for the
27 Central District of California for the purpose of enforcing the terms of this
28 Protective Order, even if such enforcement proceedings occur after termination of

                                              -16-                 Case No. 5:18-cv-2436 DDP KK
                                 STIPULATED PROTECTIVE ORDER
 1 this action. I hereby appoint __________________________ [print or type full
 2 name] of _______________________________________ [print or type full address
 3 and telephone number] as my California agent for service of process in connection
 4 with this action or any proceedings related to enforcement of this Protective Order.
 5 Date: ______________________________________
 6 City and State where sworn and signed: _________________________________
 7
 8 Printed name: _______________________________
 9
10 Signature: __________________________________
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -17-                 Case No. 5:18-cv-2436 DDP KK
                                STIPULATED PROTECTIVE ORDER
